DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendment filed on 09/17/2021. 
Claims 1-20 are currently pending and are under consideration. 
Response to Arguments
Applicant’s arguments, see page 8, filed 09/17/2021, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn.
Applicant’s arguments, see page 8, filed 09/17/2021, with respect to the rejection of claim 7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 7 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments, see pages 9-12, filed 09/17/2021, with respect to the rejection of claims 1 and 5-8 under 35 U.S.C. 102(a)(1) and claims 2-4 and 9-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Independent claims 1 and 11 have been amended to include “wherein said contact surface comprises a convex surface, said convex surface defining an apex”, a first set of emitters configured to emit low-level electromagnetic radiation transdermally “from said convex surface”, and “wherein a first portion of said first set of emitters is disposed rearward of said apex and a second portion of said first set of emitters is disposed forward of said apex.” Applicant argues that Kim or no combination of Brawn and Kim teach “wherein a first portion of the emitters is disposed rearward of the apex.” Examiner agrees. Therefore, the rejection has been withdrawn. The 09/17/2021 claim amendments have obviated the rejections, necessitating the following new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim (International Publication WO 2006/059889 – of record), and further in view of Rabi (International Publication WO 2019/173167 – APPLICANT CITED ON 08/05/2021 IDS).
Regarding claim 1, Kim teaches a device for delivering low-level electromagnetic radiation to a patient (e.g. Abstract), said device comprising:
a support (e.g. Fig. 3: pillow 100) comprising:
a base surface, being substantially planar [Note: Examiner interprets the term “substantially planar” as being a flat surface as shown in Figure 1 and described in Par. [0022] of the instant specification.] and configured to rest on a substrate (e.g. Fig. 3: bottom of pillow 100 is flat; See annotated Fig. 3 below); and 
a contact surface, opposite said base surface and contoured to support a curvature of a sub-occipital region and a lower neck region of the patient in a supine position, such that an upper portion of the head of the patient is cantilevered beyond the support, wherein said contact surface comprises a convex surface, said convex surface defining an apex (e.g. Fig. 3: 
a first set of emitters coupled to said support and configured to emit low-level electromagnetic radiation transdermally from said convex surface to at least one of the sub- occipital region and the lower neck region, wherein a second portion of said first set of emitters is disposed forward of said apex (e.g. Pars. [38] - [39]: light sources are used to provide therapy to the head and neck region of a patient; Fig. 3: emitters are positioned forward of the apex; See annotated Fig. 3 below).
Annotated Fig. 3 of Kim:

    PNG
    media_image1.png
    619
    794
    media_image1.png
    Greyscale

	However, Kim fails to disclose wherein a first portion of the emitters is disposed rearward of the apex. Rabi, in a similar field of endeavor, teaches a system for relieving neck pain, headaches, and/or 
Annotated Fig. 3 of Rabi:

    PNG
    media_image2.png
    462
    509
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include a portion of the emitters to be disposed rearward of the apex as taught by Rabi in order to provide the predictable results of providing light therapy to reduce pain in a user. 
Regarding claim 5, Kim further discloses wherein said first plurality of emitters comprises: a first subset of emitters configured to emit low-level electromagnetic radiation transdermally to the sub-occipital region; and a second subset of emitters configured to emit low-level electromagnetic radiation transdermally to the lower neck region (e.g. Par. [40]: light sources emit laser in wavelength range of 660nm – 890 nm, which is considered to be low-level electromagnetic radiation; Par. [33]: two groups of light source; Par. [38]: therapy is provided to the neck and head of the patient).
Regarding claim 6, Kim further discloses wherein each of said first and second subsets of emitters is independently activatable (e.g. Par. [33]: the two light sources output light at different wavelengths and are controlled through a controller).
Regarding claim 7, Kim further discloses wherein: said support comprises a body and a cover overlaying said body, said cover comprising said contact surface (e.g. Par. [38]: pillow body is covered by a quilt); said first plurality of emitters is embedded in said body directly adjacent said contact surface (e.g. Par. [38]: the pillow quilt has light sources on it; Fig. 2: quilt with light sources 3); and said contact surface is substantially transparent to the low-level electromagnetic radiation emitted by said first plurality of emitters (e.g. Par. [40]: light therapy is provided to the user, which means the pillow quilt has to be transparent enough for the treatment light to go through).
Regarding claim 8, Kim further discloses wherein said body is formed from a cushion material that enables said device to compress and conform to the curvature of the sub-occipital region and the curvature of the lower neck region (e.g. Par. 38]: the pillow can be made of sponge).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (International Publication WO 2006/059889 – of record) and further in view of Rabi (International Publication WO 2019/173167 – APPLICANT CITED ON 08/05/2021 IDS), as applied to claim 1 above, and further in view of Han (US Patent 7,347,834 – APPLICANT CITED ON 02/11/2020 IDS).
Claim 1 is obvious over Kim and Rabi as indicated above. Regarding claim 2, Kim further discloses wherein said support further comprises:
a first support element comprising a first portion of said base surface and a first portion of said contact surface opposite said first portion of said base surface, said first portion of said contact surface contoured to support the curvature of the sub-occipital region (e.g. Par. [38]: providing therapy to the back of the head of the user; Fig. 3: pillow body 12 contoured to support the back of the head); and
a second support element comprising a second portion of said base surface and a second portion of said contact surface opposite said second portion of said base surface, said second portion of said contact surface contoured to support the curvature of the lower neck region (e.g. Par. [38]: providing therapy to the back of the neck of the user; Fig. 3: pillow body 12 contoured to support the back of the neck). 
However, Kim in view of Rabi fails to disclose wherein said first support element and said second support element are movable relative to each other to adjust a spacing between said first and second portions of said contact surface. Han, in a similar field of endeavor, teaches an apparatus for elongating the cervical vertebrae. Han teaches it is known for the first and second support elements to be movable relative to each other to adjust a spacing between said first and second portions of the contact surface (e.g. Fig. 6: head support 50 moves towards neck/shoulder support 10; Col. 4 line 53 – Col. 5, line 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Rabi to include the first and second support elements to be movable relative to each other to adjust a spacing between said first and second portions of the contact surface as taught by Han in order to provide the predictable results of providing improved comfort to the user and improved therapy to relieve pain.
Claim 2 is obvious over Kim, Rabi, and Han as indicated above. Regarding claim 4, Kim in view of Rabi fails to disclose wherein the device further comprises at least one locking mechanism configured to Han, in a similar field of endeavor, teaches an apparatus for elongating the cervical vertebrae. Han teaches it is known for the device to include a locking mechanism configured to selectively lock a position of the first and second support elements at a plurality of positions relative to each other (e.g. Col. 6, line 51 – Col. 7, line 40: the head support moves and locks relative to the neck/should support in response to the input). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Rabi and Han to include a locking mechanism configured to selectively lock a position of the first and second support elements at a plurality of positions relative to each other as taught by Han in order to provide the predictable results of locking the device in a particular position in order to provide effective therapy to the afflicted area. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (International Publication WO 2006/059889), in view of Rabi (International Publication WO 2019/173167 – APPLICANT CITED ON 08/05/2021 IDS), and further in view of Han (US Patent 7,347,834 – APPLICANT CITED ON 02/11/2020 IDS), as applied to claim 2 above, and further in view of Johnson (US Patent Application Publication 2018/0042409 – of record).
Claim 2 is obvious over Kim, Rabi, and Han as indicated above. Regarding claim 3, Kim in view of Rabi and Han fails to disclose wherein said first support element further comprises at least one protrusion extending therefrom towards said second support element, and17PATENT39776-00002 said second support element further comprises at least one recess registered with said at least one protrusion and sized to receive said at least one protrusion therein in a clearance fit, and wherein said at least one protrusion is configured to slide within said at least one recess to maintain a coupling of said first and second support elements when said first and second support elements are moved relative to each other.
Johnson, in a similar field of invention, teaches a ventilated pillow. Johnson teaches it is known for the first support element to comprise at least one protrusion extending therefrom towards said second support element, and17PATENT39776-00002 said second support element further comprises at least one recess registered with said at least one protrusion and sized to receive said at least one protrusion therein in a clearance fit, and wherein said at least one protrusion is configured to slide within said at least one recess to maintain a coupling of said first and second support elements when said first and second support elements are moved relative to each other (e.g. Pars. [0057] – [0058]: the top pillow (i.e. the first support element) and the base (i.e. the second support element) can be selectively coupled to each other through recesses and protrusions; Fig. 3a). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Rabi and Han to include the first support element to comprise at least one protrusion extending therefrom towards said second support element, and17PATENT39776-00002 said second support element further comprises at least one recess registered with said at least one protrusion and sized to receive said at least one protrusion therein in a clearance fit, and wherein said at least one protrusion is configured to slide within said at least one recess to maintain a coupling of said first and second support elements when said first and second support elements are moved relative to each other as taught by Johnson in order to provide the predictable results of easy adjustment of the device in order to improve comfort to the patient or provide easy access to the device components during maintenance such as cleaning. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (International Publication WO 2006/059889 – of record) and further in view of Rabi (International Publication WO 2019/173167 – APPLICANT CITED ON 08/05/2021 IDS), as applied to claim 1 above, and further in view of Brawn (US Patent Application Publication 2012/0148976 – of record).
Claim 1 is obvious over Kim and Rabi as indicated above. Regarding claim 9, Kim in view of Rabi fails to disclose wherein said first plurality of emitters is configured to emit near infrared light. Brawn, in a similar field of endeavor, teaches a method and apparatus for providing light therapy on oral or maxillofacial bone, muscle, or soft tissue. Brawn teaches it is known for the light emitted to be near infrared light (e.g. Par. [0099]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim in view of Rabi with the emitted light being near infrared light as taught by Brawn in order to provide the predictable results of providing a more effective light therapy to the treatment area. 
Claim 1 is obvious over Kim and Rabi as indicated above. Regarding claim 10, Kim in view of Rabi fails to disclose the device further comprising at least one side arm assembly coupled to said support, said at least one side arm assembly comprising:
a support arm extending from a first end to a second end;
at least one support pad coupled to said second end; and
a second plurality of emitters coupled to said at least one support pad and configured to emit low-level electromagnetic radiation transdermally to at least one of a jaw region and a temple region of the patient in the supine position. 
Brawn, in a similar field of endeavor, teaches a method and apparatus for providing light therapy on oral or maxillofacial bone, muscle, or soft tissue. Brawn teaches it is known for the device to comprise at least one side arm assembly coupled to said support (e.g. Par. [0220]; Fig. 2: frame 22), said at least one side arm assembly comprising:
a support arm extending from a first end to a second end (e.g. Fig. 2: support arm 28 extending from frame 22; Par. [0221]; See annotated Fig. 2 below);

an additional plurality of emitters coupled to said at least one support pad and configured to emit low-level electromagnetic radiation transdermally to at least one of a jaw region and a temple region of the patient in the supine position (e.g. Par. [0296]: providing light therapy to the jaws; Fig. 18: light sources 235).
Annotated Fig. 2:

    PNG
    media_image3.png
    582
    510
    media_image3.png
    Greyscale

. 
Claims 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brawn (US Patent Application Publication 2012/0148976 – of record), further in view of Kim (International Publication WO 2006/059889 – of record), and further in view of Rabi (International Publication WO 2019/173167 – APPLICANT CITED ON 08/05/2021 IDS). 
Regarding claim 11, Brawn teaches a device for delivering low-level electromagnetic radiation to a patient, said device comprising: 
at least one side arm assembly coupled to said support (e.g. Par. [0220]; Fig. 2: frame 22), said at least one side arm assembly comprising:
a support arm extending from a first end to a second end (e.g. Fig. 2: support arm 28 extending from frame 22; Par. [0221]; See annotated Fig. 2 below);
at least one support pad coupled to said second end (e.g. Par. [0221]; Fig. 2: light sources 30A-30H coupled to frame 22; See annotated Fig. 2 below); and
a third set of emitters coupled to said at least one support pad and configured to emit low-level electromagnetic radiation transdermally to at least one of a jaw region and a temple region of the patient in the supine position (e.g. Par. [0296]: providing light therapy to the jaws; Fig. 18: light sources 235).


Annotated Fig. 2:

    PNG
    media_image3.png
    582
    510
    media_image3.png
    Greyscale

However, Brawn fails to disclose a support comprising: a base surface, being substantially planar; and a contact surface, opposite the base surface and contoured to support a curvature of a sub-occipital region and a lower neck region of the patient in a supine position, wherein said contact surface comprises a convex surface, said convex surface defining an apex; and a first set of emitters coupled to said support and configured to emit low- level electromagnetic radiation transdermally from said convex surface to at least one of the sub-occipital region and the lower neck region, wherein a first portion of Kim, in a similar field of endeavor, teaches a pillow for photochemical treatment. Kim teaches it is known for the device to comprise a support (e.g. Fig. 3: pillow 100) comprising: 
a base surface, being substantially planar (e.g. Fig. 3: bottom of pillow 100 is flat; See annotated Fig. 3 below); and 
a contact surface, opposite the base surface and contoured to support a curvature of a sub-occipital region and a lower neck region of the patient in a supine position wherein said contact surface comprises a convex surface, said convex surface defining an apex (e.g. Fig. 3: contoured pillow body 12 has a convex surface with an apex; Par. [38]: pillow is used to support back of the head or back of the neck of a user; See annotated Fig. 3 below) and
a first set of emitters coupled to said support and configured to emit low-level electromagnetic radiation transdermally from said convex surface to at least one of the sub- occipital region and the lower neck region, wherein a second portion of said first set of emitters is disposed forward of said apex (e.g. Pars. [38] - [39]: light sources are used to provide therapy to the head and neck region of a patient; Fig. 3: emitters are positioned forward of the apex; See annotated Fig. 3 below).








Annotated Fig. 3 of Kim:

    PNG
    media_image1.png
    619
    794
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brawn to include the device comprising a support, a base surface, and a contact surface opposite the base surface and contoured to support a curvature of a sub-occipital region and a lower neck region of the patient as taught by Kim in order to provide the predictable results of providing a comfortable device and a more targeted and effective light therapy to multiple locations on a patient.	
However, Brawn in view of Kim fails to disclose wherein a first portion of the emitters is disposed rearward of the apex. Rabi, in a similar field of endeavor, teaches a system for relieving neck pain, headaches, and/or general upper body tension by using therapeutic stimuli. Rabi teaches it is 
Annotated Fig. 3 of Rabi:

    PNG
    media_image2.png
    462
    509
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brawn in view of Kim to include a portion of the emitters to be disposed rearward of the apex as taught by Rabi in order to provide the predictable results of providing light therapy to reduce pain in a user. 
Regarding claim 12, Brawn further teaches wherein each support pad of said plurality of support pads includes an inner surface oriented towards the head and face of the patient when the patient is in 
Regarding claim 13, Brawn further teaches wherein said support extends laterally from a first side to a second side (e.g. Fig. 2: frame 22 extends from the left side to the right side through portions 24 and 26); and said at least one side arm assembly numbers two side arm assemblies, a first of said two side arm assemblies coupled to said first side and a second of said two side arm assemblies coupled to said second side (e.g. Fig. 2: support arm assembly 28 and light sources 30A, 30B, 30E, and 30F on the left side, support arm assembly 28 and light sources 30C, 30D, 30H, and 30G on the right side).
Regarding claim 19, Brawn further teaches wherein said support arm is formed from a flexible, bendable material, and wherein said support arm is configured to bend in response to manual manipulation and maintain a resulting bended position (e.g. Par. [0222]: the support arms can be moved in order to engage with the patient’s face; Par. [0229]: the frame can be made of flexible material).
Regarding claim 20, Brawn further teaches wherein aid at least one side arm assembly is rotatably coupled to said support at said first end of said support arm (e.g. Par. [0268]: the light sources which are connected to the support arms can be rotated to provide multiple degrees of freedom).
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brawn (US Patent Application Publication 2012/0148976 – of record), further in view of Kim (International Publication WO 2006/059889 – of record), and further in view of Rabi (International Publication WO 2019/173167 – APPLICANT CITED ON 08/05/2021 IDS), as applied to claim 11 above, further in view of Nelson (US Patent Application Publication 2019/0143114 – APPLICANT CITED ON 02/11/2020 IDS), and further in view of Castel (US Patent Application Publication 2019/0366115 – of record).
Claim 11 is obvious over Brawn in view of Kim and Rabi as indicated above. Regarding claim 14, Brawn further teaches wherein said plurality of support pads comprises a TMJ pad configured to contact a temporomandibular joint region of the patient (e.g. Par. [0227]: the support arms can be configured to position the light sources over the temporomandibular joint). 
However, Brawn in view of Kim and Rabi fails to disclose wherein said plurality of support pads comprises: a temporal pad configured to contact the temple region of the patient, and a masseter pad configured to contact the jaw region of the patient. 
Nelson, in a similar field of endeavor, teaches a device for the treatment of TMJ disorder. Nelson teaches it is known for the device to comprise a temporal pad configured to contact the temple region of the patient (e.g. Par. [0036]: the temple strap contacts the temple and consists of TENS electrode and LED unit; Fig. 2A: temple strap 106 seen on a user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brawn in view of Kim and Rabi to include a temporal pad configured to contact the temple region of the patient as taught by Nelson in order to provide the predictable results of providing a comfortable device and a targeted and effective light therapy to multiple locations on a user. 
However, Brawn in view of Kim, Rabi, and further in view of Nelson fails to disclose a masseter pad configured to contact the jaw region of the patient. Castel, in a similar field of endeavor, teaches methods of reducing muscle fatigue using light. Castel teaches it is known to include a masseter pad configured to contact the jaw region of the patient (e.g. Par. [0032]: light treatment can be provided to the masseter muscle). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brawn in view of Kim, Rabi, and further in view of Nelson to include a masseter pad configured to contact the jaw region of the patient as taught by 
Claim 14 is obvious over Brawn in view of Kim, Rabi, Nelson, and Castel as indicated above. Regarding claim 15, Brawn further teaches wherein said at least one side arm assembly further comprises a plurality of pad connectors coupled to said plurality of support pads, wherein said plurality of pad connectors comprises a first pad connector coupled between said temporal pad and said TMJ pad and a second pad connector coupled between said masseter pad and said TMJ pad (e.g. Fig. 2: support arms 28 and frame 22 connect the plurality of light sources 30A-30H to each other). 
Claim 15 is obvious over Brawn in view of Kim, Rabi, Nelson, and Castel as indicated above. Regarding claim 16, Brawn further teaches wherein said plurality of pad connectors enable angular positioning of said plurality of support pads relative to the head and face of the patient (e.g. Pars. [0227] – [0228]: the support arms and frame can be moved to position the light sources wherever desired on the patient’s face).
Claim 14 is obvious over Brawn in view of Kim, Rabi, Nelson, and Castel as indicated above. Regarding claim 17, Brawn fails to disclose a first subset of emitters configured to emit low-level electromagnetic radiation transdermally to a temporal muscle of the patient; a second subset of emitters configured to emit low-level electromagnetic radiation transdermally to an upper region of a masseter muscle of the patient; and a third subset of emitters configured to emit low-level electromagnetic radiation transdermally to a lower region of the masseter muscle of the patient [Note: The claims are directed towards a device and the language regarding the targeted regions where the device can be used (i.e. temporal muscle, upper region of masseter muscle, and lower region of masseter muscle) is intended use.]. 
Nelson, in a similar field of endeavor, teaches a device for the treatment of TMJ disorder. Nelson teaches it is known for the device to comprise a first subset of emitters configured to emit low-
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brawn in view of Kim, Rabi, Nelson, and further in view of Castel to include the first subset of emitters configured to emit low-level electromagnetic radiation transdermally to a temporal muscle of the patient as taught by Nelson in order to provide the predictable results of providing effective light therapy to multiple locations on a patient to reduce pain. 
However, Brawn in view of Kim, Rabi, Nelson, and Castel fails to disclose a second subset of emitters configured to emit low-level electromagnetic radiation transdermally to an upper region of a masseter muscle of the patient; and a third subset of emitters configured to emit low-level electromagnetic radiation transdermally to a lower region of the masseter muscle of the patient. Castel, in a similar field of endeavor, teaches methods of reducing muscle fatigue using light. Castel teaches it is known for the device to comprise a second subset of emitters configured to emit low-level electromagnetic radiation transdermally to an upper region of a masseter muscle of the patient; and a third subset of emitters configured to emit low-level electromagnetic radiation transdermally to a lower region of the masseter muscle of the patient (e.g. Par. [0032]: light treatment can be provided to the masseter muscle). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Brawn in view of Kim, Rabi, Nelson, and further in view of Castel to include the second subset of emitters configured to emit low-level electromagnetic radiation transdermally to an upper region of a masseter muscle of the patient, and a third subset of emitters configured to emit low-level electromagnetic radiation transdermally to a lower region of the 
Claim 17 is obvious over Brawn in view of Kim, Rabi, Nelson, and Castel as indicated above. Regarding claim 18, Brawn further teaches wherein each of said first, second, and third subsets of emitters is independently activatable (e.g. Par. [0296]: the different light sources can be separately controlled).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792